                                      1    HOWARD & HOWARD ATTORNEYS PLLC
                                      2
                                           Robert Hernquist, Nevada Bar No. 10616
                                           rwh@h2law.com
                                      3    James A. Kohl, Nevada Bar No. 5692
                                           jak@h2law.com
                                      4
                                           Wells Fargo Tower, Suite 1000
                                      5    3800 Howard Hughes Parkway
                                           Las Vegas, Nevada 89169-5980
                                      6    Telephone: (702) 257-1483
                                           Facsimile: (702) 567-1568
                                      7
                                           Attorneys for Plaintiffs Broadcast Music, Inc.;
                                      8
                                           Paul Simon Music; Universal-Song Of Polygram
                                      9    International, Inc.; Gibb Brothers Music;
                                           Crompton Songs; Songs Of Universal, Inc.;
                                      10    Screen Gems-EMI Music, Inc.; and Rondor Music
                                            International, Inc. d/b/a Irving Music
                                      11

                                      12
                                                                   UNITED STATES DISTRICT COURT
3800 Howard Hughes Pkwy., Ste. 1000
Howard & Howard Attorneys PLLC




                                      13
                                                                          DISTRICT OF NEVADA
                                      14
       Las Vegas, NV 89169




                                           BROADCAST MUSIC, INC.; PAUL SIMON              Case No. 2:16-cv-02361-APG-(DJI)
          (702) 257-1483




                                      15
                                           MUSIC; UNIVERSAL-SONG OF
                                      16   POLYGRAM INTERNATIONAL, INC.;
                                           GIBB BROTHERS MUSIC; CROMPTON                  STIPULATION TO STAY CASE
                                      17   SONGS; SONGS OF UNIVERSAL, INC.
                                      18
                                           SCREEN GEMS-EMI MUSIC, INC.;
                                           RONDOR MUSIC INTERNATIONAL, INC.
                                      19   d/b/a IRVING MUSIC;                                        ORDER
                                      20         Plaintiffs,
                                      21   vs.
                                      22   FIVE-STAR RESTAURANTS LLC d/b/a
                                           Zeffirino; FIVE STAR ENTERPRISES LLC
                                      23
                                           d/b/a Zeffirino; DAVID WILLIAMSON;
                                      24   VINCENT SCOTTO; ANTONIO CRIMANI;
                                           GENNARO SCOTTO; IDA SCOTTO; and
                                      25   VICTOR SCOTTO
                                      26         Defendants.
                                      27

                                      28



                                                                                    Page 1 of 2
                                      1
                                                    Pursuant to LR II 7-1, Plaintiffs Broadcast Music, Inc., Paul Simon Music, Universal-
                                      2
                                           Song of Polygram, International, Inc., Gibb Brothers Music, Crompton Songs; Songs of
                                      3
                                           Universal, Inc., Screen Gems-EMI Music, Inc., and Rondor Music International, Inc. d/b/a
                                      4
                                           Irving Music (collectively “Plaintiffs”) and Defendants Five-Star Restaurants LLC d/b/a
                                      5
                                           Zefferino, Five Star Enterprises LLC d/b/a Zefferino, David Williamson, Vincent Scotto,
                                      6
                                           Antonio Crimani, Gennaro Scotto, Ida Scotto, and Victor Scotto (collectively “Defendants”)
                                      7

                                      8
                                           hereby stipulate and request this Court to stay this case through May 2020 on the grounds that

                                      9    the parties have agreed upon terms of a compromise.

                                      10            The parties seek this stay to allow time to prepare and execute the settlement

                                      11   documents, and to provide time for completion of performance of the compromise. In the

                                      12   event performance does not occur, either party shall advise the Court so that the case may be
3800 Howard Hughes Pkwy., Ste. 1000
Howard & Howard Attorneys PLLC




                                      13   reinstated. This request is made in good faith and is not for the purpose of causing undue
                                      14   delay.
       Las Vegas, NV 89169
          (702) 257-1483




                                      15   Dated this 27th day of September, 2019          Dated this 27th day of September, 2019
                                      16
                                                 HOWARD & HOWARD ATTORNEYS PLLC               COHEN | JOHNSON | PARKER | EDWARDS
                                      17
                                           By:     /s/ Robert Hernquist
                                      18                                                   By:     /s/ H. Stan Johnson
                                                 Robert Hernquist, Nevada Bar No. 10616
                                                                                                 H. Stan Johnson, Nevada Bar No. 265
                                                 James A. Kohl, Nevada Bar No. 5692
                                      19                                                         Kevin Johnson, Nevada Bar No. 14551
                                           Attorneys for Plaintiffs Broadcast Music,
                                      20                                                   Attorneys    for    Defendants      Five-Star
                                           Inc.; Paul Simon Music; Universal-Song Of
                                                                                           Restaurants LLC d/b/a Zefferino, Five Star
                                      21   Polygram International, Inc.; Gibb Brothers
                                                                                           Enterprises LLC d/b/a Zefferino, David
                                           Music; Crompton Songs; Songs Of Universal,
                                      22                                                   Williamson, Vincent Scotto, Antonio Crimani,
                                           Inc.; Screen Gems-EMI Music, Inc.; and
                                                                                           Gennaro Scotto, Ida Scotto, and Victor Scotto
                                      23
                                           Rondor Music International, Inc. d/b/a Irving
                                           Music
                                      24

                                      25                                                IT IS SO ORDERED.
                                      26

                                      27                                                ____________________________________
                                                                                        UNITED
                                                                                        UNITED STATES
                                                                                                STATESDISTRICT
                                                                                                          DISTRICTJUDGE
                                                                                                                   JUDGE
                                      28                                                Dated: October 1, 2019.
                                                                                        DATED:_____________________________

                                                                                     Page 2 of 2
